OPINION OF THE COURT BY
PERRY. J.
The complainant alleges in bis bill, in substance, tbat on ■or about January 21, 1897, be acquired by assignment a lease, wherein Queen Kapiolani was tbe lessor, of a certain described piece of land situate in Honolulu, and tbat on or about July 20 of tbe same year be sublet a portion of tbe demised premises to tbe respondent; tbat upon tbe death of tbe original lessor subsequent to tbe execution of tbe original lease, tbe Kapiolani Estate, Limited, became her successor in interest as to said land; “that at all times, and from tbe beginning of tbe confidential relationship of landlord and tenant between petitioner and defendant, tbe said defendant has known of all of tbe facts in relation thereto, and it has been understood and agreed between petitioner and defendant tbat at or before tbe expiration of petitioner’s lease he, tbe petitioner, should, if possible, obtain •another lease of all of said property as described in the original *449lease hereinbefore set out, and now referred to as Exhibits £AJ and ‘B,5 and that in snch event petitioner would also extend the subletting to defendant on similar or proportionate terms according to the terms received by petitioner from said Kapiolani Estate, Limited, and which said agreement your petitioner has been at all times ready, and now is ready to do and perform. But your petitioner is informed and believes, and so-states on information and belief, that, unmindful of and disregarding his said agreement with petitioner, and in violation of the trust and confidence reposed in him by your petitioner, and’ in utter disregard of the relationship existing between them, the defendant has, under cover and in an underhanded and inequitable manner sought and obtained of and from said Kapiolani Estate, Limited, a renewal lease of the whole of said premises covered by the said original lease acquired by petitioner, and part of which was, as already set out, sublet to-defendant by your petitioner, and said renewal lease to become-effective from the expiration of the term of the lease of petitioner. But that your petitioner is unable to set out or describe-the lease so obtained by’ said defendant from said Kapiolani Estate, Limited; the said defendant, and the said Kapiolani Estate, Limited, both refusing any and all information concerning the same. That said lease obtained by the defendant as aforesaid is and in equity should be regarded as a mere continuance of the original lease as set out in a preceding paragraph herein, and subject and amenable to all of the rights and equities subsisting between petitioner and defendant by virtue of their fiduciary relationship in the premises.”
The prayer is “that if it shall be ascertained that defendant has so obtained and secured said lease of said premises as herein set out and described, that the same, or that part of said property now held by petitioner and not included in the subletting by petitioner to- defendant, nor included in the agreements between petitioner and defendant, may be held and decreed by •the Court to be a continuance of the original lease asi above described, and the defendant ordered, adjudged and decreed. *450to transfer by proper instrument in writing the portion of said property to which plaintiff, the petitioner herein, is of right entitled.”
J. M. Vivas and G. G. Bitting for complainant.
Holmes & Stanley for respondent.
Respondent demurred. The demurrer was sustained and the bill dismissed on the ground that the latter does not state facts ■sufficient to entitle the complainant to the relief prayed for or ■to any relief in a court of equity.
In our opinion, upon the facts stated in the bill the complainant is not entitled to any relief in a court of equity. The ■demurrer was correctly sustained.
The decree appealed from is affirmed.